

116 S2619 RS: Heathy Start Reauthorization Act of 2019
U.S. Senate
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 288116th CONGRESS1st SessionS. 2619IN THE SENATE OF THE UNITED STATESOctober 17, 2019Mr. Brown (for himself, Mr. Burr, Ms. Stabenow, Ms. Ernst, and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsNovember 5, 2019Reported by Mr. Alexander, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Public Health Service Act to reauthorize the Healthy Start program.
	
 1.Short titleThis Act may be cited as the Heathy Start Reauthorization Act of 2019.
 2.Reauthorization of healthy start programSection 330H of the Public Health Service Act (42 U.S.C. 254c–8) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking , during fiscal year 2001 and subsequent years,; and (B)in paragraph (2), by inserting or increasing above the national average after areas with high;
 (2)in subsection (b)— (A)in paragraph (1), by striking consumers of project services, public health departments, hospitals, health centers under section 330 and inserting participants and former participants of project services, public health departments, hospitals, health centers under section 330, State substance abuse agencies; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking such as low birthweight and inserting including poor birth outcomes (such as low birthweight and preterm birth) and social determinants of health;
 (ii)by redesignating subparagraph (B) as subparagraph (C); (iii)by inserting after subparagraph (A), the following:
						
 (B)Communities with— (i)high rates of infant mortality or poor perinatal outcomes; or
 (ii)high rates of infant mortality or poor perinatal outcomes in specific subpopulations within the community.; and
 (iv)in subparagraph (C) (as so redesignated)— (I)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively;
 (II)by inserting before clause (ii) (as so redesignated) the following:  (i)collaboration with the local community in the development of the project;;
 (III)in clause (ii) (as so redesignated), by striking and at the end; (IV)in clause (iii) (as so redesignated), by striking the period and inserting ; and; and
 (V)by adding at the end the following:  (iv)the use and collection of data demonstrating the effectiveness of such program in decreasing infant mortality rates and improving perinatal outcomes, as applicable, or the process by which new applicants plan to collect this data.;
 (3)in subsection (c)— (A)by striking Recipients of grants and inserting the following:
					
 (1)In generalRecipients of grants; and (B)by adding at the end the following:
					
 (2)Other programsThe Secretary shall ensure coordination of the program carried out pursuant to this section with other programs and activities related to the reduction of the rate of infant mortality and improved perinatal and infant health outcomes supported by the Department.;
 (4)in subsection (e)— (A)in paragraph (1), by striking appropriated— and all that follows through the end and inserting appropriated $122,500,000 for each of fiscal years 2020 through 2024.; and
 (B)in paragraph (2)(B), by adding at the end the following: “Evaluations may also include, to the extent practicable, information related to—
					
 (i)progress toward achieving any grant metrics or outcomes related to reducing infant mortality rates, improving perinatal outcomes, or reducing the disparity in health status;
 (ii)recommendations on potential improvements that may assist with addressing gaps, as applicable and appropriate; and
 (iii)the extent to which the grantee coordinated with the community in which the grantee is located in the development of the project and delivery of services, including with respect to technical assistance and mentorship programs.; and
 (5)by adding at the end the following:  (f)GAO report (1)In generalNot later than 4 years after the date of the enactment of this subsection, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the appropriate Committees of Congress a report, concerning the Healthy Start program under this section.
 (2)EvaluationIn conducting the evaluation under paragraph (1), the Comptroller General shall consider, as applicable and appropriate, information from the evaluations under subsection (e)(2)(B).
 (3)ReportThe report described in paragraph (1) shall review, assess, and provide recommendations, as appropriate, on the following:
 (A)The allocation of Healthy Start program grants by the Health Resources and Services Administration, including considerations made by such Administration regarding disparities in infant mortality or perinatal outcomes among urban and rural areas in making such awards.
 (B)Trends in the progress made toward meeting the evaluation criteria pursuant to subsection (e)(2)(B), including programs which decrease infant mortality rates and improve perinatal outcomes, programs that have not decreased infant mortality rates or improved perinatal outcomes, and programs that have made an impact on disparities in infant mortality or perinatal outcomes.
 (C)The ability of grantees to improve health outcomes for project participants, promote the awareness of the Healthy Start program services, incorporate and promote family participation, facilitate coordination with the community in which the grantee is located, and increase grantee accountability through quality improvement, performance monitoring, evaluation, and the effect such metrics may have toward decreasing the rate of infant mortality and improve perinatal outcomes.
 (D)The extent to which such Federal programs are coordinated across agencies and the identification of opportunities for improved coordination in such Federal programs and activities..
	
 1.Short titleThis Act may be cited as the Healthy Start Reauthorization Act of 2019.
 2.Reauthorization of healthy start programSection 330H of the Public Health Service Act (42 U.S.C. 254c–8) is amended— (1)in subsection (a)—
 (A)in paragraph (1), by striking , during fiscal year 2001 and subsequent years,; and (B)in paragraph (2), by inserting or increasing above the national average after areas with high;
 (2)in subsection (b)— (A)in paragraph (1), by striking consumers of project services, public health departments, hospitals, health centers under section 330 and inserting participants and former participants of project services, public health departments, hospitals, health centers under section 330, State substance abuse agencies; and
 (B)in paragraph (2)— (i)in subparagraph (A), by striking such as low birthweight and inserting including poor birth outcomes (such as low birthweight and preterm birth) and social determinants of health;
 (ii)by redesignating subparagraph (B) as subparagraph (C); (iii)by inserting after subparagraph (A), the following:
						
 (B)Communities with— (i)high rates of infant mortality or poor perinatal outcomes; or
 (ii)high rates of infant mortality or poor perinatal outcomes in specific subpopulations within the community.; and
 (iv)in subparagraph (C) (as so redesignated)— (I)by redesignating clauses (i) and (ii) as clauses (ii) and (iii), respectively;
 (II)by inserting before clause (ii) (as so redesignated) the following:  (i)collaboration with the local community in the development of the project;;
 (III)in clause (ii) (as so redesignated), by striking and at the end; (IV)in clause (iii) (as so redesignated), by striking the period and inserting ; and; and
 (V)by adding at the end the following:  (iv)the use and collection of data demonstrating the effectiveness of such program in decreasing infant mortality rates and improving perinatal outcomes, as applicable, or the process by which new applicants plan to collect this data.;
 (3)in subsection (c)— (A)by striking Recipients of grants and inserting the following:
					
 (1)In generalRecipients of grants; and (B)by adding at the end the following:
					
 (2)Other programsThe Secretary shall ensure coordination of the program carried out pursuant to this section with other programs and activities related to the reduction of the rate of infant mortality and improved perinatal and infant health outcomes supported by the Department.;
 (4)in subsection (e)— (A)in paragraph (1), by striking appropriated— and all that follows through the end and inserting appropriated $122,500,000 for each of fiscal years 2020 through 2024.; and
 (B)in paragraph (2)(B), by adding at the end the following: “Evaluations may also include, to the extent practicable, information related to—
					
 (i)progress toward achieving any grant metrics or outcomes related to reducing infant mortality rates, improving perinatal outcomes, or reducing the disparity in health status;
 (ii)recommendations on potential improvements that may assist with addressing gaps, as applicable and appropriate; and
 (iii)the extent to which the grantee coordinated with the community in which the grantee is located in the development of the project and delivery of services, including with respect to technical assistance and mentorship programs.; and
 (5)by adding at the end the following:  (f)GAO report (1)In generalNot later than 4 years after the date of the enactment of this subsection, the Comptroller General of the United States shall conduct an independent evaluation, and submit to the appropriate Committees of Congress a report, concerning the Healthy Start program under this section.
 (2)EvaluationIn conducting the evaluation under paragraph (1), the Comptroller General shall consider, as applicable and appropriate, information from the evaluations under subsection (e)(2)(B).
 (3)ReportThe report described in paragraph (1) shall review, assess, and provide recommendations, as appropriate, on the following:
 (A)The allocation of Healthy Start program grants by the Health Resources and Services Administration, including considerations made by such Administration regarding disparities in infant mortality or perinatal outcomes among urban and rural areas in making such awards.
 (B)Trends in the progress made toward meeting the evaluation criteria pursuant to subsection (e)(2)(B), including programs which decrease infant mortality rates and improve perinatal outcomes, programs that have not decreased infant mortality rates or improved perinatal outcomes, and programs that have made an impact on disparities in infant mortality or perinatal outcomes.
 (C)The ability of grantees to improve health outcomes for project participants, promote the awareness of the Healthy Start program services, incorporate and promote family participation, facilitate coordination with the community in which the grantee is located, and increase grantee accountability through quality improvement, performance monitoring, evaluation, and the effect such metrics may have toward decreasing the rate of infant mortality and improving perinatal outcomes.
 (D)The extent to which such Federal programs are coordinated across agencies and the identification of opportunities for improved coordination in such Federal programs and activities..November 5, 2019Reported with an amendment